Citation Nr: 0001660	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-29 639	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a perforated nasal 
septum, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1945 to June 1946.  

In a May 1952 rating decision, the RO awarded service 
connection, and assigned a noncompensable rating for 
residuals of a laceration of the veteran's nose.  In June 
1952, he underwent VA surgery for a deviation of the nasal 
septum.  The veteran submitted a claim for an increased 
(compensable) rating for a disability of the nose in February 
1996.  In a March 1996 statement, he asserted, in effect, 
that the VA surgery performed in June 1952 caused additional 
disability of the nose.  The RO construed this statement as a 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for a disability of the nose due to VA surgical treatment.  

In a May 1996 rating decision, the RO, among other things, 
denied a compensable rating for a scar on the nose, and 
granted entitlement to benefits under 38 U.S.C.A. § 1151 for 
perforation of the veteran's nasal septum due to VA surgical 
treatment.  A noncompensable rating was assigned for 
perforation of the nasal septum under Diagnostic Codes 6599-
6502 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  In May 1996, the veteran submitted a notice of 
disagreement with the May 1996 rating decision.  A statement 
of the case was issued in June 1996, and the veteran 
submitted a VA Form 9 in June 1996.  In a separate June 1996 
statement, the veteran requested a hearing at the RO.  He was 
accorded an RO hearing in August 1996, and a transcript of 
the hearing is in the claims folder.  

A September 1996 rating decision assigned a 30 percent rating 
under Diagnostic Codes 6599-6501 for a perforated nasal 
septum with rhinitis.  As the veteran never withdrew his 
appeal for an increased rating, the Board of Veterans' 
Appeals (Board) concludes that this appeal arises from the 
May 1996 rating decision.  

Effective October 7, 1996 the criteria for rating diseases of 
the nose and throat were changed.  In a September 1999 
supplemental statement of the case, the RO indicated that a 
30 percent rating remained in effect for the veteran's 
service connected perforated nasal septum, and this 
disability is now rated under Diagnostic Code 6523 of the 
rating criteria which became effective October 7, 1996.  


FINDING OF FACT

The veteran's perforated nasal septum is manifested by a 
persistent slight deviated nasal septum, and an anterior 
septal perforation; no active crusting, bleeding, nasal 
obstruction or sinus tenderness was noted on VA examinations, 
and there are no diagnoses of anosmia or rhinoscleroma.  


CONCLUSION OF LAW

A rating in excess of 30 percent for a perforated nasal 
septum is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6502 (in 
effect prior to October 7, 1996), and 38 C.F.R. § 4.97, 
Diagnostic Codes 6502 and 6523 (effective October 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a February 1996 statement, the veteran submitted a claim 
for an increased (compensable) rating for a disability of the 
nose.  He indicated that he was receiving medical treatment 
at the VA Medical Center in Providence, Rhode Island 
(Providence VAMC).  

Thereafter, records of medical treatment of the veteran at 
Providence VAMC, dating from June 1995 to March 1996, were 
associated with the claims folder.  A June 1995 medical 
progress note included the veteran's complaint of nasal 
discharges, which required dilution with nasal spray.  
Further efforts to clear his nose caused nasal bleeding.  
Scabs and infections also resulted, and the nasal symptoms 
were chronic.  

In a March 1996 statement, the veteran contended that a June 
1952 VA surgical procedure on the nasal septum caused 
additional disability of the nose.  

On VA examination of the veteran's nose in April 1996, he 
gave a history of sustaining a laceration over the roof of 
his nose in service, which required seven sutures.  
Thereafter, he had nasal obstruction, and he underwent a 
submucosal resection in 1952.  The veteran complained that, 
since the surgery, he had had nasal crusting and two episodes 
of epistaxis, which required cauterizing.  He had recurrent 
headaches, and a foul odor from, and occasional crusting in, 
his nose.  On clinical evaluation, there was a horizontal 
scar over the roof of the veteran's nose which was barely 
perceptible.  He had a persistent minimal septal deviation, 
with minimal airway obstruction of the airway on the left 
side.  Crusting and bleeding were not seen in the veteran's 
nose.  There was a 1.5 centimeter perforation in the septum 
of the nose.  The diagnoses were minimal scar over the roof 
of the veteran's nose due to the injury in service, 
persistent slight deviated nasal septum, and perforation of 
the nasal septum.  The examiner opined that the two episodes 
of epitaxis which required cauterizing and the occasional 
episodes of crusting were due to the perforation of the 
septum.  On VA x-ray examination of the veteran's paranasal 
sinuses in April 1996, the sinuses were well aerated and 
normally outlined.  There was no evidence of thickened mucosa 
or fluid, and nothing to suggest sinusitis or other bone, 
joint, or soft tissue abnormalities.  The impression was of 
normal paranasal sinuses.  

Unretouched color photographs of the veteran's face, 
including his nose, were thereafter associated with the 
claims folder.  Scars arising from the nose injury during the 
veteran's service and his surgery in 1952 were not 
perceptible in the photographs.  

In a June 1996 statement, the veteran indicated that he did 
not know he had a perforated nasal septum at the time of his 
surgery in 1952.  However, following the surgery, his nose 
was very sensitive all the time.  He could not socialize with 
friends because most of them smoked, and the smoke would 
cause a burning sensation and headache when it entered his 
nose.  He also had a foul odor in his nose and mouth which 
continued to the present.  Although he sought the advice of 
several physicians, no effective treatment option was 
available except using a saline solution to keep his nose 
clean.  

At an RO hearing in August 1996, the veteran testified that 
the disability of his nose interferes with his breathing and 
causes scabs to form inside his nose.  The scabs cannot be 
removed unless he blows his nose vigorously and this causes 
problems with his ears and nasal bleeding approximately once 
a week.  He explained that he has headaches and a 
disagreeable odor from his nose has affected his relationship 
with his wife.  The veteran's wife testified that she had 
found it necessary to move out of their bedroom and she has 
had to thoroughly clean the bathroom in their home for many 
years after the veteran's frequent episodes of nasal bleeding 
at the bathroom sink.  

In a September 1996 rating decision, the RO increased the 
rating for a perforated nasal septum with rhinitis to 30 
percent, effective from June 1995.  The 30 percent rating was 
assigned under Diagnostic Code 6501.  Effective October 7, 
1996 the criteria for rating diseases of the nose and throat 
were changed.  Diagnostic Code 6501 was eliminated from the 
VA's Schedule for Rating Disabilities.  

In an April 1999 statement, the veteran submitted a claim for 
a rating in excess of 30 percent for a perforated nasal 
septum with rhinitis.  He indicated that his service 
connected disability of the nose requires him to flush mucus 
from his nose daily.  This causes his nose to bleed and he 
has nasal drainage for the remainder of the day.  A sneeze 
causes him to develop nasal bleeding.  He reported that he 
was receiving medical treatment at Providence VAMC every 
three weeks.  

Extensive records of VA medical treatment of the veteran were 
subsequently associated with the claims folder.  The records 
included a report of a February 1999 VA x-ray examination of 
the veteran's sinuses.  There were no abnormalities detected 
on the frontal, ethmoid, sphenoid, or maxillary sinuses.  The 
maxillary antra were without significant change, compared to 
a previous x-ray evaluation in May 1995.  A region of 
slightly increased density in the lateral half of the left 
maxillary antrum was without significant change and the 
examiner believed that this probably represented normal bony 
superimposition.  An appearance of slightly increased density 
over the region of the left orbit had not changed since May 
1995, and was believed to represent bony superimposition 
artifact or other artifactual appearance.  The examiner's 
impression was that there were no significant changes 
detected in the appearance of the sinuses compared to studies 
dating back several years, and no definite, acute 
abnormalities were detected.  

Records of VA medical treatment of the veteran, dating from 
July 1998 to July 1999, were associated with the claims 
folder.  A July 1998 medical progress note reported that the 
veteran had symptoms suggestive of acute sinusitis.  Medical 
progress notes from November 1998, and January 1999 show that 
the veteran complained of occasional sinusitis with post-
nasal drainage.  A February 1999 medical progress note 
included the veteran's complaints of nasal stuffiness and 
crusting, and gave a history of septoplasty years before.  A 
large septal perforation was noted on examination of the 
veteran's nasal airway.  X-ray evaluation of the sinuses was 
negative for abnormalities.  The impression was chronic 
rhinitis, with septal perforation.  A July 1999 VA medical 
note recorded the veteran's complaint of occasional sinusitis 
with post-nasal drainage.  

On VA examination in August 1999, the veteran gave a history 
of falling from an overturned jeep and sustaining injuries to 
his nose and face.  He underwent surgical repair of a 
deviated nasal septum in 1952, which was designed to improve 
his breathing.  However, the veteran indicated that his 
breathing was not improved by the procedure.  He subsequently 
has been required to remove crusts from his nose on a 
frequent basis, and on at least two occasions, he required 
treatment for nasal hemorrhage.  The veteran reported that he 
had been unaware that he had a perforated nasal septum until 
the past four or five years.  He stated that he has 
difficulty breathing at rest, and one flight exertional 
dyspnea.  Sinus x-rays on several occasions at the Providence 
VAMC were grossly clear.  The veteran indicated that he had 
worked at a bakery for eight years, but had developed an 
allergy to wheat flour which prevented him from continuing to 
work there.  He developed sneezing and itchy eyes.  He also 
reported an allergy to grass, with symptoms of sneezing, as 
well as seasonal fall symptoms of sneezing.  The odor from 
the veteran's nose was so offensive that, at times, his wife 
was required to sleep in a separate room.  On clinical 
evaluation, there was an anterior septal perforation, which 
measured approximately 2 centimeters in the greatest anterior 
posterior diameter.  There was no evidence of active bleeding 
or nasal obstruction.  The veteran was able to breathe 
through his nose without difficulty when his mouth was 
closed.  He had no sinus tenderness.  The examiner did not 
provide a diagnosis but, summarized the foregoing clinical 
findings.  

Analysis

The Board finds that the claim for an increased rating for a 
perforated nasal septum is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In this regard, the Board notes that, while the VA 
examination in August 1999 did not contain a diagnosis or 
diagnostic assessment, the veteran's pertinent medical 
history and current complaints were reported, along with 
detailed clinical findings.  The Board concludes that the 
examination as reported is adequate for evaluating the 
current severity of the veteran's service connected 
perforated nasal septum.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Here, the criteria for rating diseases of the nose and throat 
were changed effective October 7, 1996.  Therefore, the 
veteran's service connected perforated nasal septum must be 
evaluated under both the former and the current criteria for 
rating diseases of the nose and throat.  As to the former 
criteria, the veteran's service connected perforated nasal 
septum was previously rated under Diagnostic Codes 6501 and 
6502.  Under Code 6501, a 30 percent rating is warranted for 
chronic atrophic rhinitis with moderate crusting, ozena, and 
atrophic changes.  A 50 percent rating requires massive 
crusting and marked ozena with anosmia.  38 C.F.R. § 4.97, 
Code 6501.  In this case, the veteran has complained of a 
foul odor coming from his nose and his wife has testified 
that the veteran's disability caused her to move out of their 
bedroom.  However, crusting was not seen on VA examination in 
April 1996, and there was no active nasal obstruction on VA 
examination in August 1999.  Additionally, there is no 
diagnosis of anosmia.  Therefore, a 50 percent rating is not 
warranted under Diagnostic Code 6501 of the former criteria.  

The maximum rating available under Diagnostic Code 6502 of 
the former criteria was 10 percent.  Accordingly, a rating in 
excess of the current 30 percent rating is not available to 
the veteran under Diagnostic Code 6502 of the former 
criteria.  

Under Diagnostic Code 6523 of the current criteria, bacterial 
rhinitis with permanent hypertrophy of turbinates and with 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  A 50 percent rating requires rhinoscleroma.  
Rhinoscleroma has not been diagnosed.  Accordingly, a 50 
percent rating is not warranted under Diagnostic Code 6523 of 
the current criteria.  The maximum rating available under 
Diagnostic Code 6502 of the current criteria is 10 percent, 
and a rating in excess of 30 percent rating is not available 
to the veteran under Diagnostic Code 6502 of the current 
criteria.  Therefore, for all of the foregoing reasons, the 
Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's service 
connected perforation of the nasal septum under both the 
former and current criteria for rating diseases of the nose 
and throat.  The claim for an increased rating for a 
perforated nasal septum must be denied.  


ORDER

An increased rating for a perforated nasal septum is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

